GIFFEN, J.
The defendant in error paid the plaintiff in error a stipulated sum of money for his'board and lodging, and the latter agreed to safely keep over night the sum of $152, belonging to the former. The next morning the plaintiff in error gave the money to his servant for redelivery to the defendant in error, but the servant appropriated the *710•same to bis own use. The plaintiff in error was liable for the money so taken whether he be regarded as an innkeeper or a boarding house keeper. The defendant in error was his guest in either event. Beale, .Innkeepers & Hotels Sees. 188, 293.
Swing and Smith, JJ., concur.